EXHIBIT 10.1


EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into to be
effective for all purposes as of October 28, 2016 (the “Exchange Closing Date”),
by and between Westmoreland Resource Partners, LP, a Delaware limited
partnership (the “Partnership”), and Westmoreland Coal Company, a Delaware
corporation (“WCC”).


RECITALS


WHEREAS, WCC is the 100% owner of Westmoreland Resources GP, LLC, a Delaware
limited liability company and the general partner of the Partnership (the “GP”);
WHEREAS, WCC owns 4,512,500 common units representing limited partner interests
in the Partnership (the “WCC Common Units”);
WHEREAS, WCC desires to cancel all of the WCC Common Units in exchange for the
issuance by the Partnership of 4,512,500 Series B Convertible Units representing
limited partner interests in the Partnership (the “Series B Units”) the terms of
which are specified in the LPA Amendment (as hereinafter defined);
WHEREAS, in order to facilitate the exchange of the WCC Common Units for the
Series B Units, WCC has caused the GP to execute and deliver Amendment No. 2
(the “LPA Amendment”) to the Fourth Amended and Restated Agreement of Limited
Partnership of Westmoreland Resource Partners, LP (as amended, the “Partnership
Agreement”) simultaneously with the execution and delivery of this Agreement by
the parties hereto.
NOW, THEREFORE, in consideration of the premises, warranties and mutual
covenants set forth herein, the parties hereto agree as follows:
1.Cancellation. As of the effectiveness of the LPA Amendment on the Exchange
Closing Date, WCC shall grant, sell, assign, convey and deliver to the
Partnership for cancellation all of the WCC Common Units free and clear of any
encumbrances, and the Partnership shall cancel the WCC Common Units effective as
of such time (the “Cancellation”).
2.Exchange. In exchange for the Cancellation and following the GP’s execution
and delivery to the Partnership of the LPA Amendment, the Partnership shall
issue the Series B Units to WCC, which Series B Units shall be subject to the
terms and conditions of the Partnership Agreement as amended by the LPA
Amendment.
3.Tax Treatment. The parties agree and acknowledge that the exchange of the WCC
Common Units for the Series B Units is a non-taxable transaction for federal tax
purposes.


 

--------------------------------------------------------------------------------

EXHIBIT 10.1


4.Acknowledgements by WCC. WCC represents, warrants and acknowledges that, other
than (a) the Series A Convertible Units representing limited partner interests
in the Partnership (the “Series A Units”) held by WCC, (b) warrants to purchase
55,519 common units representing limited partner interests in the Partnership
(the “Warrants”), (c) the General Partner Units (“GP Units”) and (d) the
Incentive Distribution Rights (“IDRs”) in the Partnership held by the GP, the
WCC Common Units represent all of WCC’s economic interest in the Partnership
and, following the effectiveness of the transactions contemplated by clauses 1
and 2 above, other than with respect to the GP Units, the IDRs, the Warrants,
the Series A Units and the Series B Units, the rights of WCC shall not include
any rights to profits or losses or any rights to receive distributions from
operations or upon the liquidation or winding-up of the Partnership.
5.Acknowledgements by the Partnership. The Series B Units to be issued under
this Agreement, when issued and delivered by the Partnership in accordance with
the terms of this Agreement, will be validly issued and fully paid (to the
extent required by the Partnership Agreement) and non-assessable (except as such
non-assessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware Revised Uniform Limited Partnership Act).
6.Successors and Assigns; Third Party Beneficiaries. This Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and assigns. Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the parties hereto or the parties’ respective successors and permitted assigns
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.
7.Further Assurances. From time to time and without additional consideration,
each of the Partnership and WCC shall execute and deliver, or cause to be
executed and delivered, such additional and further transfers, assignments,
endorsements, consents and other instruments and take such other action as may
be necessary or advisable to effect the actions and consummate the transactions
contemplated by this Agreement.
8.Modification and Waiver. No supplement, modification, waiver or termination of
this Agreement or any provision hereof shall be binding unless executed in
writing by the parties to be bound thereby. No waiver of any provision of this
Agreement shall constitute a waiver of any other provision (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.
9.Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement.


 

--------------------------------------------------------------------------------

EXHIBIT 10.1


10.Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, without
giving effect to the principles of conflicts of law thereof.
[Signature page follows]
 
 


 

--------------------------------------------------------------------------------

EXHIBIT 10.1




IN WITNESS WHEREOF, this Agreement is executed to be effective as of the
Exchange Closing Date.
 
 
 
 
 
 
 
 
 
 
WESTMORELAND RESOURCE PARTNERS, LP
 


By: Westmoreland Resources GP, LLC, its general partner
 


By: /s/ Samuel N. Hagreen__________
Name: Samuel N. Hagreen
 
Title: Secretary


 
 
 
WESTMORELAND COAL COMPANY
 
 
 
By:  /s/ Jennifer S. Grafton______________
Name: Jennifer S. Grafton
 
Title: Chief Administrative Officer, SVP and Secretary


 
 
 
 
 
 

 
 
 
 
 


















[Signature Page to Exchange Agreement]


 